 



Exhibit 10.1
FIRST CITIZENS BANC CORP
AMENDED AND RESTATED
2000 STOCK OPTION AND STOCK APPRECIATION RIGHTS PLAN
     This is the First Citizens Banc Corp Amended and Restated 2000 Stock Option
And Stock Appreciation Rights Plan (“Plan”) of First Citizens Banc Corp. (the
“Corporation” or “Company”), an Ohio corporation, under which (1) Incentive
Stock Options and/or Nonqualified Options to acquire shares of the Stock, and
(2) Stock Appreciation Rights, may be granted from time to time to Eligible
Persons of the Corporation and of any of its subsidiaries (collectively, the
“Subsidiaries”, and, individually, a Subsidiary), subject to the following
provisions:
ARTICLE I
DEFINITIONS
     The following terms shall have the meanings set forth below. Additional
terms defined in this Plan shall have the meanings ascribed to them when first
used herein.
     Board. The Board of Directors of First Citizens Banc Corp.
     Change In Control Transaction. The dissolution or liquidation of the
Corporation; a reorganization, merger or consolidation of the Corporation as a
result of which the outstanding securities of the class then subject to Rights
hereunder are changed into or exchanged for cash or property or securities
(other than securities issued by the Corporation); or a sale of all or
substantially all of the assets of the Corporation to, or the acquisition of
stock representing more than fifty percent (50%) of the voting power of the
capital stock of the Corporation then outstanding by, another corporation, bank,
other entity or person.
     Code. The Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.
     Committee. The Compensation, Benefits and Liability Committee of the Board.
     Common Stock. The common stock, without par value, of the Corporation.
     Death. The date of death (as established by the relevant death certificate)
of an Eligible Person who has received Rights.
     Disability. The date on which an Eligible Person who has received Rights
becomes permanently and totally disabled within the meaning of Section 22 (e)
(3) of the Code, which shall be determined by the Committee on the basis of such
medical or other evidence as it may reasonably require or deem appropriate.
     Effective Date. The date as of which this Plan is effective, which shall be
the date it is approved by the Company’s shareholders.

 



--------------------------------------------------------------------------------



 



     Eligible Persons. Any Employee employed by the Company or a Subsidiary as a
President, an Executive Vice President or a Senior Vice President and who meets
the following conditions:
(1) If no Registration shall have occurred with respect to the Rights or Stock
underlying the Rights granted, such individual must have such knowledge and
experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the investment involved in the receipt and/or
exercise of a Right.
(2) Such individual, being otherwise an Eligible Person under the foregoing
items, shall have been selected by the Committee as a person to whom a Right or
Rights shall be granted under the Plan.
     Employee. An individual with whom the Corporation or a Subsidiary has the
legal and bona fide relationship of employer and employee. In determining
whether such relationship exists, the regulations of the United States Treasury
Department relating to the determination of such relationship for the purpose of
collection of income tax at the source on wages shall be applied.
     Fair Market Value. With respect to the Corporation’s Common Stock, the
market price per share of such Common Stock determined by the Committee,
consistent with the requirements of Section 422 of the Code and to the extent
consistent therewith, as follows, as of the date specified in the context within
which such term is used:

  (i)   if the Common Stock was traded on a stock exchange on the date in
question, then the Fair Market Value will be equal to the closing price reported
by the applicable composite-transactions report for such date;     (ii)   if the
Common Stock was traded over-the-counter on the date in question, and was
classified as a national market issue, then the Fair Market Value will be equal
to the last transaction price quoted by the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”), National Market System (“NMS”);  
  (iii)   if the Common Stock was traded over-the-counter on the date in
question but was not classified as a national market issue, then the Fair Market
Value will be equal to the average of the last reported representative bid and
asked prices quoted by the NASDAQ for such date; and     (iv)   if none of the
foregoing provisions is applicable, then the Fair Market Value will be
determined by the Committee in good faith on such basis as it deems appropriate,
subject to the approval of the Board. In such case, the Committee shall maintain
a written record of its method of determining Fair Market Value.

     ISO. An “incentive stock option” as defined in Section 422 of the Code.

-2-



--------------------------------------------------------------------------------



 



     Just Cause Termination. A termination for cause by the Corporation or a
Subsidiary of an Eligible Person’s employment.
     Nonqualified Option. Any Option granted under Article III whether
designated by the Committee as a Nonqualified Option or otherwise, (other than
an Option designated by the Committee as an ISO) or any Option designated as an
ISO but which, for any reason, fails to qualify as an ISO pursuant to
Section 422 of the Code and the rules and regulations thereunder.
     Option Agreement. The agreement between the Corporation and an Optionee
with respect to Options granted to such Optionee under Article III.
     Options. ISOs and Nonqualified Options are collectively referred to herein
as “Options”; provided, however, whenever reference is specifically made only to
ISOs or Nonqualified Options, such reference shall be deemed to be made to the
exclusion of the other.
     Plan Pool. A total of two hundred twenty-five thousand (225,000) shares of
authorized, but unissued, Common Stock, as adjusted pursuant to Section 2.3(b),
which shall be available as Stock under this Plan.
     Registration. The registration by the Corporation under the 1933 Act and
applicable state “Blue Sky” and securities laws of this Plan, the offering of
Rights under this Plan, the offering of Stock under this Plan, and/or the Stock
acquirable under this Plan.
     Retirement. “Retirement” shall mean the termination of an Eligible Person’s
employment under conditions which would constitute “normal retirement” or “early
retirement” under any tax qualified retirement plan maintained by the
Corporation or a Subsidiary except in the case of a Just Cause Termination.
     Rights. The rights to exercise, purchase or receive any one or more of the
Options and SARs described herein.
     Rights Agreement. Any of an Option Agreement or a SAR Agreement.
     SAR. The right of a SAR recipient to receive cash when, as, and in the
amount described in Article IV.
     SAR Agreement. The agreement between the Corporation and a SAR recipient
with respect to the SAR awarded to the SAR recipient, including such terms and
conditions as are necessary or appropriate under Article IV.
     SEC. The Securities and Exchange Commission.
     Stock. The shares of Common Stock in the Plan Pool available for issuance
pursuant to the valid exercise of a Right or on which the cash value of a Right
is to be based.

-3-



--------------------------------------------------------------------------------



 



     Tax Withholding Liability. All federal and state income taxes, social
security tax, and any other taxes applicable to the compensation income arising
from the transaction required by applicable law to be withheld by the
Corporation or any Subsidiary.
     Transfer. The sale, assignment, transfer, conveyance, pledge,
hypothecation, encumbrance, loan, gift, attachment, levy upon, assignment for
the benefit of creditors, by operation of law (by will or descent and
distribution), transfer by a qualified domestic relations order, a property
settlement or maintenance agreement, transfer by result of the bankruptcy laws
or otherwise of a share of Stock or of a Right.
     1933 Act. The Securities Act of 1933, as amended, together with the rules
and regulations promulgated thereunder.
     1934 Act. The Securities Exchange Act of 1934 as amended, together with the
rules and regulations promulgated thereunder.
ARTICLE II
GENERAL
SECTION 2.1. PURPOSE.
     The purpose of this Plan is to attract qualified employees in the employ of
the Corporation and its Subsidiaries and motivate them to contribute to the
successful performance of the Corporation and its Subsidiaries and the growth of
the market value of the Corporation’s Common Stock. The Plan aims to unify the
interests of such employees with those of shareholders in achieving the
Corporation’s and Subsidiaries’ long-term performance objectives by providing
such employees with ownership opportunities, and to retain such employees by
rewarding them with potentially tax-advantageous future compensation. These
objectives will be promoted through the granting of Rights to designated
Eligible Persons and pursuant to the terms of this Plan.
SECTION 2.2. ADMINISTRATION.

  (a)   The Plan shall be administered by the Committee. Subject to the
provisions of SEC Rule 16b-3(d), the Committee may designate any officers or
employees of the Corporation or any Subsidiary to assist in the administration
of the Plan, to execute documents on behalf of the Committee and to perform such
other ministerial duties as may be delegated to them by the Committee.     (b)  
Subject to the provisions of the Plan, the determinations and the interpretation
and construction of any provision of the Plan by the Committee shall be
recommended to the Board for approval, and when so approved by the Board shall
be final and conclusive upon persons affected thereby. By way of illustration
and not of limitation, the Committee shall have the discretion, subject to the
approval by the Board:

-4-



--------------------------------------------------------------------------------



 



  (i)   to construe and interpret the Plan and all Rights granted hereunder and
to determine the terms and provisions (and amendments thereof) of the Rights
granted under the Plan (which need not be identical);     (ii)   to define the
terms used in the Plan and in the Rights granted hereunder;     (iii)   to
prescribe, amend and rescind the rules and regulations relating to the Plan;    
(iv)   to determine the Eligible Persons to whom and the time or times at which
such Rights shall be granted, the number of shares of Stock, as and when
applicable, to be subject to each Right, the exercise price or other relevant
purchase price or value pertaining to a Right, and the determination of leaves
of absence which may be granted to Eligible Persons without constituting a
termination of their employment for the purposes of the Plan; and     (v)   to
make all other determinations and interpretations necessary or advisable for the
administration of the Plan.

  (c)   Notwithstanding the foregoing, or any other provision of this Plan, the
Committee will have no authority to determine any matters, or exercise any
discretion, to the extent that the power to make such determinations or to
exercise such discretion would cause the loss of the exemption under SEC
Rule 16b-3 of any grant or award hereunder.     (d)   It shall be in the
discretion of the Committee, subject to approval by the Board, to grant Options
to purchase shares of Stock which qualify as ISOs under the Code or which will
be given tax treatment as Nonqualified Options. Any Options granted which fail
to satisfy the requirements for ISOs shall automatically become Nonqualified
Options.     (e)   In the event Registration occurs, the Corporation shall make
available to Eligible Persons receiving Rights and/or shares of Stock in
connection therewith all disclosure documents required under such federal and
state laws. If such Registration shall not occur, the Committee shall be
responsible for supplying the recipient of a Right and/or shares of Stock in
connection therewith with such information about the Corporation as is
contemplated by the federal and state securities laws in connection with
exemptions from the registration requirements of such laws, as well as providing
the recipient of a Right with the opportunity to ask questions and receive
answers concerning the Corporation and the terms and conditions of the Rights
granted under this Plan.         In addition, if such Registration shall not
occur, the Committee shall be responsible, subject to approval by the Board, for
determining the maximum

-5-



--------------------------------------------------------------------------------



 



      number of Eligible Persons and the suitability of particular persons to be
Eligible Persons in order to comply with applicable federal and state securities
statutes and regulations governing such exemptions.     (f)   In determining the
Eligible Persons to whom Rights may be granted and the number of shares of Stock
to be covered by each Right, the Committee and the Board shall take into account
the nature of the services rendered by such Eligible Persons, their present and
potential contributions to the success of the Corporation and/or a Subsidiary
and such other factors as the Committee and the Board shall deem relevant. An
Eligible Person who has been granted a Right under this Plan may be granted an
additional Right or Rights under this Plan if the Committee and the Board shall
so determine. If, pursuant to the terms of this Plan, or otherwise in connection
with this Plan, it is necessary that the percentage of stock ownership of an
Eligible Person be determined, the ownership attribution provisions set forth in
Section 424(d) of the Code shall be controlling.     (g)   The granting of
Rights pursuant to this Plan is in the exclusive discretion of the Board, and
until the Board acts, no individual shall have any rights under this Plan. The
terms of this Plan shall be interpreted in accordance with this intent.

SECTION 2.3. STOCK AVAILABLE FOR RIGHTS.

  (a)   Shares of the Stock shall be subject to, or underlying, grants of
Options. The total number of shares of Stock for which, or with respect to
which, Rights may be granted under this Plan shall be those designated in the
Plan Pool. In the event that a Right granted under this Plan to any Eligible
Person expires or is terminated unexercised as to any shares of Stock covered
thereby, such shares thereafter shall be deemed available in the Plan Pool for
the granting of Rights under this Plan; provided, however, if the expiration or
termination date of a Right is beyond the term of existence of this Plan as
described in Section 5.3, then any shares of Stock covered by unexercised or
terminated Rights shall not reactivate the existence of this Plan.     (b)   In
the event the outstanding shares of Common Stock are increased, decreased,
changed into or exchanged for a different number or kind of securities as a
result of a stock split, reverse stock split, stock dividend, recapitalization,
merger, share exchange acquisition, combination or reclassification, appropriate
proportionate adjustments will be made in: (i) the aggregate number and/or kind
of shares of Stock in the Plan Pool that may be issued pursuant to the exercise
of, or that are underlying, Rights granted hereunder; (ii) the exercise or other
purchase price or value pertaining to, and the number and/or kind of shares of
Stock called for with respect to, or underlying, each outstanding Right granted
hereunder; and (iii) other rights and matters determined on a per share basis
under this Plan or any Rights Agreement. Any such adjustments will be made only
by the Committee, subject to approval by the Board, and when so approved will be
effective, conclusive and binding for all purposes with respect to this Plan and
all

-6-



--------------------------------------------------------------------------------



 



      Rights then outstanding. No such adjustments will be required by reason of
(i) the issuance or sale by the Corporation for cash of additional shares of its
Common Stock or securities convertible into or exchangeable for shares of its
Common Stock, or (ii) the issuance of shares of Common Stock in exchange for
shares of the capital stock of any corporation, financial institution or other
organization acquired by the Corporation or any Subsidiary in connection
therewith.     (c)   The grant of a Right pursuant to this Plan shall not affect
in any way the right or power of the Corporation to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate, or sell, or
transfer all or any part of its business or assets.     (d)   No fractional
shares of Stock shall be issued under this Plan for any adjustment under
Section 2.3(b).

SECTION 2.4. SEVERABLE PROVISIONS.
     The Corporation intends that the provisions of each of Articles III, IV and
V, in each case together with Articles I and II, shall each be deemed to be
effective on an independent basis, and that if one or more of such Articles, or
the operative provisions thereof, shall be deemed invalid, void or voidable, the
remainder of such Articles shall continue in full force and effect.
ARTICLE III
DISCRETIONARY GRANT OF OPTIONS
SECTION 3.1. GRANT OF OPTIONS.

  (a)   The Company may grant Options to Eligible Persons as provided in this
Article III. Options will be deemed granted pursuant to this Article III only
upon (i) authorization by the Committee, (ii) the approval of such grant by the
Board, and (iii) the execution and delivery of an Option Agreement by the
Eligible Person optionee (the “Optionee”) and a duly authorized officer of the
Company. Options will not be deemed granted hereunder merely upon authorization
of such grant by the Committee. The aggregate number of shares of Stock
potentially acquirable under all Options granted shall not exceed the total
number of shares of Stock remaining in the Plan Pool, less all shares of Stock
potentially acquired under, or underlying, all other Rights outstanding under
this Plan.     (b)   Subject to approval by the Board, the Committee shall
designate Options at the time a grant is authorized as either ISOs or
Nonqualified Options. In accordance with Section 422(d) of the Code, the
aggregate Fair Market Value (determined as of the date an ISO is granted) of the
shares of Stock as to which an ISO may first become exercisable by an Optionee
in a particular calendar year (pursuant to Article III and all other plans of
the Company and/or its Subsidiaries) may not

-7-



--------------------------------------------------------------------------------



 



exceed $100,000 (the “$100,000 Limitation”). If an Optionee is granted Options
in excess of the $100,000 Limitation, or if such Options otherwise become
exercisable with respect to a number of shares of Stock which would exceed the
$100,000 Limitation, such excess Options shall be Nonqualified Options.
SECTION 3.2. EXERCISE PRICE.
Subject to approval by the Board, the initial exercise price of each Option
granted under this Plan (the “Exercise Price”) shall be determined by the
Committee in its sole discretion; provided, however, that the Exercise Price of
an ISO shall not be less than (i) the Fair Market Value of the Common Stock on
the date of grant of the Option, in the case of any Eligible Person who does not
own stock possessing more than ten percent (10%) of the total combined voting
power of all classes of the capital stock of the Company (within the meaning of
Section 422(b)(6) of the Code), or (ii) one hundred ten percent (110%) of such
Fair Market Value in the case of any Eligible Person who owns stock in excess of
such amount.
SECTION 3.3. TERMS AND CONDITIONS OF OPTIONS.

  (a)   All Options must be granted within ten (10) years of the Effective Date.
    (b)   The Committee, subject to approval by the Board, may grant ISOs and
Nonqualified Options, either separately or jointly, to an Eligible Person.    
(c)   Each grant of Options shall be evidenced by an Option Agreement in form
and substance satisfactory to the Committee in its discretion, consistent with
the provisions of this Article III.     (d)   At the discretion of the
Committee, an Optionee, as a condition to the granting of an Option, must
execute and deliver to the Company a confidentiality agreement approved by the
Committee.     (e)   Nothing contained in Article III, any Option Agreement or
in any other agreement executed in connection with the granting of an Option
under this Article III will confer upon any Optionee any right with respect to
the continuation of his or her status as an Employee of the Company or any of
its Subsidiaries.     (f)   Except as otherwise provided herein, each Option
Agreement shall specify the period or periods of time within which each Option
or portion thereof will first become exercisable (the “Vesting Period”) with
respect to the total number of shares of Stock acquirable thereunder.     (g)  
Not less than ten (10) shares of Stock may be purchased at any one time through
the exercise of an Option unless the number purchased is the total number at
that time purchasable under all Options granted to the Optionee.

-8-



--------------------------------------------------------------------------------



 



  (h)   An Optionee shall have no rights as a shareholder of the Company with
respect to any shares of Stock covered by Options granted to the Optionee until
payment in full of the Exercise Price by such Optionee for the shares being
purchased. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such Stock is fully paid for,
except as provided in Sections 2.3(b).     (i)   In the sole discretion of the
Committee, all shares of Stock obtained pursuant to an Option which qualifies as
an ISO shall be held in escrow for a period which ends on the later of (i) two
(2) years from the date of the granting of the ISO or (ii) one (1) year after
the issuance of such shares pursuant to the exercise of the ISO. If the
foregoing applies, such shares of Stock shall be held by the Company or its
designee; and the Optionee who has exercised the ISO shall have all rights of a
shareholder, including, but not limited to, the rights to vote, receive
dividends and sell such shares. The sole purpose of such escrow is to inform the
Company of a disqualifying disposition of the shares of Stock acquired within
the meaning of Section 422 of the Code, and it shall be administered solely for
such purpose.

SECTION 3.4. EXERCISE OF OPTIONS.

  (a)   An Optionee must be an Eligible Person at all times from the date of
grant until the exercise of the Options granted, except as provided in
Section 3.5(b).     (b)   An Option may be exercised to the extent exercisable
(i) by giving written notice of exercise to the Company, specifying the number
of full shares of Stock to be purchased and, if applicable, accompanied by full
payment of the Exercise Price thereof and the amount of the Tax Withholding
Liability pursuant to Section 3.4(c) below; and (ii) by giving assurances
satisfactory to the Company that the shares of Stock to be purchased upon such
exercise are being purchased for investment and not with a view to resale in
connection with any distribution of such shares in violation of the 1933 Act;
provided, however, that in the event the prior occurrence of the Registration or
in the event resale of such Stock without such Registration would otherwise be
permissible, this second condition will be inoperative if, in the opinion of
counsel for the Company, such condition is not required under the 1933 Act or
any other applicable law, regulation or rule of any governmental agency.     (c)
  As a condition to the issuance of the shares of Stock upon full or partial
exercise of a Nonqualified Option, the Optionee will pay to the Company in cash,
or in such other form as the Committee may determine in its discretion, the
amount of the Company’s Tax Withholding Liability required in connection with
such exercise.

-9-



--------------------------------------------------------------------------------



 



  (d)   The Exercise Price of an Option shall be payable to the Company either
(i) in United States dollars, in cash or by check, or money order payable to the
order of the Company, or (ii) at the discretion of the Committee, through the
delivery of shares of Stock owned by the Optionee having a Fair Market Value as
of the date of delivery equal to the Exercise Price. No shares of Stock shall be
delivered until full payment is made.

SECTION 3.5. TERM AND TERMINATION OF OPTION.

  (a)   Subject to approval by the Board, the Committee shall determine, and
each Option Agreement shall state, the expiration date or dates of each Option,
but such expiration date shall be not later than ten (10) years after the date
such Option was granted (the “Option Period”). In the event an ISO is granted to
a 10% Shareholder, the expiration date or dates of each Option Period shall be
not later than five (5) years after the date such ISO is granted. Subject to
approval by the Board, the Committee may extend the expiration date or dates of
an Option Period of any Nonqualified Option after such date was originally set;
provided, however such expiration date may not exceed the maximum expiration
date described in this Section 3.5(a).     (b)   To the extent not previously
exercised, each Option will terminate upon the expiration of the Option Period
specified in the Option Agreement; provided, however, that, subject to the
provisions of Section 3.5(a), each Option will terminate upon the earlier of:
(i) ninety (90) days after the date that the Optionee ceases to be an Eligible
Person for any reason (including Death) other than by reason of Disability or a
Just Cause Termination; (ii) twelve (12) months after the date that the Optionee
ceases to be an Eligible Person by reason of Disability; or (iii) immediately as
of the date that the Optionee ceases to be an Eligible Person by reason of a
Just Cause Termination. In the event of the Optionee’s Death while an Option is
outstanding, the personal representative of the Optionee’s estate or the person
or persons to whom the Option is transferred pursuant to the Optionee’s Last
Will and Testament or in accordance with the laws of descent and distribution
shall have the right to exercise the Option within such ninety (90) day period

SECTION 3.6. CHANGE IN CONTROL TRANSACTION.
     All of the Options granted under this Article III shall become immediately
exercisable in full upon the public announcement of a Change in Control
Transaction, and may thereafter be exercised at any time before the date of
consummation of the Change in Control Transaction (except as otherwise provided
in Article II hereof, and except to the extent that such acceleration of
exercisability would result in an “excess parachute payment” within the meaning
of Section 280G of the Code). Any Option that has not been fully exercised
before the date of consummation of the Change in Control Transaction shall
terminate on such date, unless a provision has been made in writing in
connection with such transaction for the assumption of all Options theretofore
granted, or the substitution for such Options of options to acquire the voting

-10-



--------------------------------------------------------------------------------



 



stock of a successor employer corporation, or a parent or a subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices, in
which event the Options theretofore granted shall continue in the manner and
under the terms so provided.
SECTION 3.7. RESTRICTIONS ON TRANSFER.
     An Option granted under this Article III may not be Transferred except by
last will and testament or the laws of descent and distribution and, during the
lifetime of the Optionee to whom it was granted, may be exercised only by such
Optionee.
SECTION 3.8. STOCK CERTIFICATES.
     Certificates representing the Stock issued pursuant to the exercise of
options will bear all legends required by law and necessary to effectuate the
provisions hereof. The Company may place a “stop transfer” order against such
shares of Stock until all restrictions and conditions set forth in this
Article III, the applicable Option Agreement, and in the legends referred to in
this Section 3.8 have been complied with.
SECTION 3.9. AMENDMENT AND DISCONTINUANCE.
     The Board may amend, suspend or discontinue the provisions of this
Article III at any time or from time to time; provided that no action of the
Board will cause ISOs granted under this Plan not to comply with Section 422 of
the Code unless the Board specifically declares such action to be made for that
purpose; and, provided, further, that no such action may, without the approval
of the shareholders of the Company, materially increase (other than by reason of
an adjustment pursuant to Section 2.3(b) hereof) the aggregate number of shares
of Stock in the Plan Pool, materially increase the benefits accruing to Eligible
Persons or materially modify eligibility requirements for participation under
this Article III. Moreover, no such action may alter or impair any Option
previously granted under this Article III without the consent of the applicable
Optionee.
SECTION 3.10. COMPLIANCE WITH RULE 16b-3.
     With respect to persons subject to Section 16 of the 1934 Act, transactions
under this Article III are intended to comply with all applicable conditions of
Rule 16b-3 or its successors under the 1934 Act. To the extent any provision of
this Article III or action by the Board or the Committee fails so to comply, it
shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee and the Board.

-11-



--------------------------------------------------------------------------------



 



ARTICLE IV
DISCRETIONARY GRANT OF STOCK
APPRECIATION RIGHTS
SECTION 4.1. GRANTS OF SARS.

  (a)   The Corporation may grant SARs under this Article IV. SARs will be
deemed granted only upon (i) authorization by the Committee, (ii) approval by
the Board, and (iii) the execution and delivery of a SAR Agreement by the
Eligible Person to whom the SARs are to be granted (the “SAR recipient”) and a
duly authorized officer of the Corporation. SARs will not be deemed granted
merely upon authorization by the Committee. The aggregate number of shares of
Stock which shall underlie SARs granted hereunder shall not exceed the total
number of shares of Stock remaining in the Plan Pool, less all shares of Stock
potentially acquirable under or underlying all other Rights outstanding under
this Plan.     (b)   Each grant of SARs pursuant to this Article IV shall be
evidenced by a SAR Agreement between the Corporation and the SAR recipient, in
form and substance satisfactory to the Committee in its sole discretion,
consistent with this Article IV.

SECTION 4.2. TERMS AND CONDITIONS OF SARS.

  (a)   All SARs must be granted within ten (10) years of the Effective Date.  
  (b)   Each SAR issued pursuant to this Article IV shall have an initial base
value (the “Base Value”) equal to the Fair Market Value of a share of Common
Stock on the date of issuance of the SAR.     (c)   At the discretion of the
Committee and the Board, a SAR recipient, as a condition to the granting of a
SAR, must execute and deliver to the Corporation a confidentiality agreement
approved by the Committee.     (d)   Nothing contained in this Article IV, any
SAR Agreement or in any other agreement executed in connection with the granting
of a SAR under this Article IV will confer upon any SAR recipient any right with
respect to the continuation of his or her status as an Employee of the
Corporation or any of its Subsidiaries.     (e)   Except as otherwise provided
herein, each SAR Agreement may specify the period or periods of time within
which each SAR, or portion thereof, will first become exercisable (the “SAR
Vesting Period”). Such SAR Vesting Period shall be fixed by the Committee,
subject to approval by the Board, and may be accelerated or shortened by the
Committee, subject to approval by the Board.

-12-



--------------------------------------------------------------------------------



 



  (f)   SARs relating to no less than ten (10) shares of Stock may be exercised
at any one time unless the number exercised is the total number at that time
exercisable under all SARs granted to the SAR recipient.     (g)   A SAR
recipient shall have no rights as a shareholder of the Corporation with respect
to any shares of Stock underlying such SAR. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the date such Stock is fully paid for, except as provided in Sections 2.3(b).

SECTION 4.3. RESTRICTIONS ON TRANSFER OF SARS.
     SARs granted under this Article IV may not be Transferred, except as
provided in Section 4.7, and during the lifetime of the SAR recipient to whom it
was granted, may be exercised only by such SAR recipient.
SECTION 4.4. EXERCISE OF SARS.

  (a)   A SAR recipient (or his or her executors or administrators, or heirs or
legatees) shall exercise a SAR by giving written notice of such exercise to the
Corporation. SARs may be exercised only upon the completion of the SAR Vesting
Period, if any, applicable to such SAR (the date such notice is received by the
Corporation being referred to herein as the “SAR Exercise Date”).     (b)  
Within thirty (30) business days of the SAR Exercise Date applicable to a SAR
exercised in accordance with Section 4.4(a), the SAR recipient shall be paid in
cash the difference between the Base Value of such SAR and the Fair Market Value
of the Common Stock as of the SAR Exercise Date, as such difference is reduced
by the Company’s Tax Withholding Liability arising from such exercise.

SECTION 4.5. TERMINATION OF SARS.
     Subject to approval by the Board, the Committee shall determine, and each
SAR Agreement shall state, the expiration date or dates of each SAR, but such
expiration date shall be not later than ten (10) years after the date such SAR
is granted (the “SAR Period”). Subject to approval by the Board, the Committee
may extend the expiration date or dates of a SAR Period after such date was
originally set; provided, however, such expiration date may not exceed the
maximum expiration date described in this Section 4.5.
SECTION 4.6. CHANGE IN CONTROL TRANSACTION.
     At any time prior to the date or consummation of a Change in Control
Transaction, the Committee may, in its absolute discretion, determine that all
or any part of the SARs theretofore granted under this Article IV shall become
immediately exercisable in full and may thereafter be exercised at any time
before the date of consummation of the Change in Control Transaction (except as
otherwise provided in Article II hereof, and except to the extent that such
acceleration

-13-



--------------------------------------------------------------------------------



 



of exercisability would result in an excess parachute payment within the meaning
of Section 280G of the Code). Any SAR that has not been fully exercised before
the date of consummation of the Change in Control Transaction shall terminate on
such date, unless a provision has been made in writing in connection with such
transaction for the assumption of all SARs theretofore granted, or the
substitution for such SARs of grants of stock appreciation rights having
comparable characteristics under a stock appreciation rights plan of a successor
employer corporation or bank, or a parent or a subsidiary thereof, with
appropriate adjustments, in which event the SARs theretofore granted shall
continue in the manner and under the terms so provided.
SECTION 4.7. DESIGNATION OF BENEFICIARIES.
     A SAR recipient may designate a beneficiary or beneficiaries to receive all
or part of the cash to be paid to the SAR recipient under this Article IV in
case of Death. A designation of beneficiary may be replaced by a new designation
or may be revoked by the SAR recipient at any time. A designation or revocation
shall be on a form to be provided for that purpose and shall be signed by the
SAR recipient and delivered to the Corporation prior to the SAR recipient’s
Death. In case of the SAR recipient’s Death, the amounts to be distributed to
the SAR recipient under this Article IV with respect to which a designation of
beneficiary has been made (to the extent it is valid and enforceable under
applicable law) shall be distributed in accordance with this Article IV to the
designated beneficiary or beneficiaries. The amount distributable to a SAR
recipient upon Death and not subject to such a designation shall be distributed
to the SAR recipient’s estate. If there shall be any question as to the legal
right of any beneficiary to receive a distribution under this Article IV, the
amount in question may be paid to the estate of the SAR recipient in which event
the Corporation shall have no further liability to anyone with respect to such
amount.
SECTION 4.8. AMENDMENT AND DISCONTINUANCE.
     The Board may amend, suspend or discontinue the provisions of this
Article IV at any time or from time to time provided that no action of the Board
may, without the approval of the shareholders of the Corporation materially
increase (other than by reason of an adjustment pursuant to Section 2.3(b)
hereof) the maximum aggregate number of shares of Stock in the Plan Pool,
materially increase the benefits accruing to Eligible Persons or materially
modify eligibility requirements for participation under this Article IV.
Moreover, no such action may alter or impair any SAR previously granted under
this Article IV without the consent of the applicable SAR recipient.
SECTION 4.9. COMPLIANCE WITH RULE 16b-3.
     With respect to persons subject to Section 16 of the 1934 Act, transactions
under this Article IV are intended to comply with all applicable conditions of
Rule l6b-3 or its successors under the 1934 Act. To the extent any provision of
this Article IV or action by the Board or the Committee fails so to comply, it
shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee and the Board.

-14-



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
SECTION 5.1. APPLICATION OF FUNDS.
     The proceeds received by the Corporation from the sale of Stock pursuant to
the exercise of Rights will be used for general corporate purposes.
SECTION 5.2. NO OBLIGATION TO EXERCISE RIGHT.
     The granting of a Right shall impose no obligation upon the recipient to
exercise such Right.
SECTION 5.3. TERM OF PLAN.
     Except as otherwise specifically provide herein, Rights may be granted
pursuant to this Plan from time to time within ten (10) years from the Effective
Date.
* * *

-15-